DETAILED ACTION
Application 15/991124, “LITHIUM SECONDARY BATTERY INCLUDING PHOSPHATE-BASED ADDITIVE”, was US filed on 5/29/18 and claims priority from a foreign application filed on 6/12/17. 
This Office Action on the merits is in response to the RCE filed on 10/6/20.

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “an amount of the vinylene carbonate is about 0.1 weight percent to about 3 weight percent based on a total weight of the electrolyte” is unclear.  More specifically, the word “about” is a relative term with interpretation being dependent on the reader.  In this case “about 0.1” could be interpreted to include 0%, meaning that the vinylene carbonate could apparently be omitted from the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11 and 16-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hwang (US 2016/0049660), Chen (US 2003/0157413) and Taki (US 2015/0044551).
Regarding claim 1-3, Hwang teaches a lithium secondary battery (Figure 1), comprising: 

wherein the positive electrode comprises a positive electrode active material represented by Formula 1, defined below, (generally see paragraph [0013], e.g. LiaNi1-b-cCobB’cO2-alphaFalpha, LiaNiGbO2), and
the electrolyte comprises a lithium salt and a non-aqueous solvent (paragraphs [0128-0130]). 
Formula 1 = LixNiyM1-yO2-zAz, wherein, in Formula 1, 0.9≤x≤1.2, 0.7≤y≤0.98, and 0≤z<0.2, M comprises Al, Mg, Mn, Co, Fe, Cr, V, Ti, Cu, B, Ca, Zn, Zr, Nb, Mo, Sr, Sb, W, Bi, or a combination thereof, and A is an element having an oxidation number of -1 or -2. 

Hwang does not appear to teach  the electrolyte further comprising 
a phosphate compound represented by Formula 2, defined below, wherein an amount of the phosphate compound is less than 3 weight percent based on a total weight of the electrolyte.
Formula 2 = [structural formula], wherein, in Formula 2, R1 to R3 are each independently an unsubstituted linear or branched C1-C30 alkyl group or an unsubstituted C6-C60 aryl group.

In the battery art, Chen teaches an electrolyte further comprising a phosphate compound represented by Formula 2, [e.g. triphenyl phosphate as in claim 3] wherein 
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the teaching of Hwang by adding a phosphate compound at a concentration of less than 3 weight percent for the benefit of provide flame-retardant properties or other beneficial effects as taught by Chen.

Regarding the 9/3/20 amendment, Hwang does not appear to teach the electrolyte further comprising vinylene carbonate in an amount of about 0.1 to 3 weight percent based on a total weight of the electrolyte.
In the battery art, Taki teaches that it is conventional to include vinylene carbonate in an electrolyte for at least the benefit of protecting the electrolyte from decomposition (paragraph [0003, 0029-0032]).  Taki further teaches including the vinylene carbonate in an amount of about 0.1 to 3 weight percent based on a total weight of the electrolyte (paragraph [0032]; see also Table 1, e.g. example 14).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the invention of Hwang to include vinylene carbonate in an amount lying within the range of about 0.1 to 3 weight percent based on a total weight of the electrolyte, for the benefit of providing a known protective electrolyte additive as taught by Taki.  


Regarding claim 4, Hwang remains as applied to claim 1.  Hwang further teaches wherein the lithium salt comprises LiPF6 (paragraph [0130]).

Regarding claim 5, Hwang remains as applied to claim 1.  Hwang further teaches wherein the non-aqueous solvent comprises dimethyl carbonate, diethyl carbonate, ethyl methyl carbonate, dipropyl carbonate, methyl propyl carbonate, ethyl propyl carbonate, methyl ethyl carbonate, ethylene carbonate, propylene carbonate, butylene carbonate, or a combination thereof (paragraph [0129]).

Regarding claim 6, Hwang remains as applied to claim 1.  Hwang further teaches wherein the non-aqueous solvent comprises fluoroethylene carbonate (paragraph [0129]).

Regarding claim 9-11, Hwang remains as applied to claim 1.  Hwang does not appear to teach the electrolyte comprising a phosphate compound and further comprising vinyl ethylene carbonate, maleic anhydride in an amount of about 0.1 weight percent to about 3 weight percent based on the total weight of the electrolyte, succinic anhydride, or a combination thereof, and ii) a phosphorus-containing compound, a sulfur-containing compound, or a combination thereof in an amount of about 0.5 weight percent to about 2 weight percent, based on the total weight of the electrolyte

It would have been obvious to a person having ordinary skill in the art at the time of invention to further provide the electrolyte with a compound such as vinyl ethylene carbonate in an amount of about 0.1 weight percent to about 3 weight percent for the benefit of providing flame-retardant properties or other beneficial effects as taught by Chen.

Regarding claim 16, Hwang remains as applied to claim 1.  Hwang further teaches wherein the negative electrode comprises a negative active material comprising a metal alloyable with lithium, a carbonaceous negative active material, or a combination thereof (paragraphs [paragraph [0099, 0101]).

Regarding claim 17, Hwang remains as applied to claim 16.  Hwang further teaches wherein the negative active material comprising a metal alloyable with lithium a' (0<a'<2), or a combination thereof (paragraphs [paragraph [0099, 0101]).

Regarding claim 18, Hwang remains as applied to claim 16.  Hwang further teaches wherein the carbonaceous negative active material comprises graphite (paragraphs [paragraph [0099, 0100]).

Regarding claims 19 and 20, the cited art remains as applied to claim 1.  The cited art is silent as to i) wherein the lithium secondary battery has a direct current internal resistance increase rate of 150% or less after 300 charge/discharge cycles at a temperature of 45 C, and ii) wherein a cell energy density is about 500 Watt hours per liter or greater.
However, the cited art does teach a battery comprising same or similar materials to those claimed, including the same or similar positive electrode, negative electrode, and electrolyte as described in the rejection above. It follows that either the claimed effects and physical properties, i.e. the satisfaction of the limitations of claims 19 and 20, would implicitly be achieved by the invention of the cited art as detailed above or otherwise, the claim omits essential elements or features required for applicant’s battery to provide the recited properties.
As described in MPEP 2112 III, “Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 
None of the claim language suggests that the structure includes any elements or structural features not taught by the prior art thus rejection under 35 USC 103 is made notwithstanding a lack of explicit teaching in the prior art as to the recited properties.  

Moreover, the recited properties are drawn to concepts which are generally understood to be desirable and the subject of innovation in the battery art at the time of invention (i.e. stability with respect to internal resistance increase as the battery cycles, and high cell energy density per unit volume).  The recited desirable properties do not appear to be directly coupled to any particular structure of the battery beyond that recited in the claims.  
Should the batteries of the prior art be found not to possess the claimed properties, it would have been obvious to a person having ordinary skill in the art at the time of invention to maximize the stability of the battery as it cycles, and to maximize the energy density per unit volume, these goals leading to higher power, more stable batteries.  Merely claiming the optimized range of these properties does not render the claimed invention nonobvious over the prior art.  

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hwang (US 2016/0049660), Chen (US 2003/0157413), Taki (US 2015/0044551) and Fujii (US 2017/0373340).
Regarding claim 7, Hwang remains as applied to claim 6.  Hwang does not appear to teach wherein an amount of the fluoroethylene carbonate is about 0.1 volume percent to about 10 volume percent, based on the total volume of the non-aqueous solvent.
In the battery art, Fujii teaches an electrolyte comprising fluoroethylene carbonate at 1.0% by mass (paragraph [0160]), the fluoroethylene carbonate added to the electrolyte as a protective additive (paragraphs [0113-0115]).
It would have been obvious to a person have ordinary skill in the art at the time of invention to provide the electrolyte with fluoroethylene carbonate at 1.0% by mass for the benefit of providing a protective effect as taught by Fujii.  The 1.0% by mass suggests a value lying within the claimed range of 0.1 to 10 percent by volume.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hwang (US 2016/0049660), Chen (US 2003/0157413), Taki (US 2015/0044551) and Ohkubo (US 2011/0027663).
Regarding claim 8, Hwang remains as applied to claim 1.  Hwang does not appear to teach wherein the electrolyte comprises a cyclic carbonate comprising a carbon-carbon double bond, a cyclic carboxylic acid anhydride comprising a carbon-carbon double bond, or a combination thereof.

It would have been obvious to a person having ordinary skill in the art at the time of invention to provide the electrolyte of Hwang with a cyclic carbonate comprising a carbon-carbon double bond for the benefit of suppressing gas evolution of a battery as taught by Ohkubo.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hwang (US 2016/0049660), Chen (US 2003/0157413), Taki (US 2015/0044551) and Ishikawa (US 2015/0155597).
Regarding claims 11 and 12, Hwang remains as applied to claim 1.  Hwang does not appear to teach wherein the electrolyte further comprises a sulfur containing compound in an amount of 0.5 to 2 weight percent, wherein the sulfur-containing compound is methylene methane disulfonate, busulfan, tosyloxydisulfonate, methylene bis methansulfonate, or a combination thereof.
In the battery art, Ishikawa teaches adding methylene methane disulfonate (paragraph [0023]) to an electrolyte in a range of 0.5 to 2 wt percent (paragraph [0024]) for the benefit of providing a stabilizing coating to a battery containing the electrolyte (paragraph [0005, 0022]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to add a sulfur-containing compound such as methylene methane .

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hwang (US 2016/0049660), Chen (US 2003/0157413), Taki (US 2015/0044551) and Nakura (US 2009/0081547).
Regarding claims 13-15, Hwang remains as applied to claim 1.  Hwang further teaches formulas for the positive electrode active material expressed in ranges which include the recited formulas therein (paragraph [0113]), thereby suggesting the claimed invention, but does not appear to teach a specific exemplary embodiment lying with the scope of dependent claims 13-15. 
In the battery art, Nakura teaches a desirable lithium composite oxide (paragraph [0023]), which may be of the specific formula LiNi0.8Co0.15Mn0.05O2 (paragraph [0128]), which lies within the scope of dependent claims 13-15.
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the lithium composite oxide as a compound which lies within the scope of dependent claim 13-15, since this scope lies within that suggested by Hwang at paragraph [0113], and further since the prior art teaches specific embodiments lying within the ranges/species set forth in claims 13-15.  Moreover, substitution of the specific embodiment set forth by Nakura for the generic compounds disclosed by Hwang merely requires the simple substitution of known compounds; therefore, a prima facie case of obviousness for substitution exists in accordance with 


Response to Arguments
Applicant’s arguments filed on 9/3/20 have been fully considered, but are not persuasive.  Applicant presents the following arguments.
The examples of the instant applicant demonstrate a significantly better effect to be associated with the claimed combination of i) a specific phosphate compound having structural formula 2, ii) a specific nickel containing cathode active material, iii) a specific selection of vinylene carbonate at the claimed concentration as an additive.  In response, in order to rebut a prima facie case of obviousness, evidence of unexpected results must be commensurate in scope with the claimed invention (MPEP 716.02(d)).  In this case, the evidence provided in the examples is not commensurate in scope with the claimed invention and therefore is not of probative value with respect to the claimed invention.  As one example, the claimed includes a phosphate compound broadly expressed by Chemical Formula 2, whereas the Examples test only a small number of phosphates such as trimethyl phosphate (see Applicant’s Example 1), triphenyl phosphate (see Applicant’s Example 5) and TFEP (see Applicant’s Example 24).  Thus, the evidence provided by the examples does not 

Applicant’s original specification at paragraphs [0016-0017] provides a scientific explanation for why the Formula 2 compound is desirable, further explains that adding compounds such as vinylene carbonate or vinylene ethylene carbonate into the electrolyte provide a passivation layer which improves safety and performance (applicant’s published paragraph [0056]), and further teaches the claimed ranges of the compounds providing desirable properties as described in paragraph [0019].  Thus, the claimed invention provides unexpectedly desirable effects which may weigh against and overcome the prima facie case of obviousness.  In response, as described in the art rejections, Chen teaches the use of triphenyl phosphate in the electrolyte to provide flame-retardant properties, while Taki teaches the use of vinylene carbonate in the electrolyte for the benefit of protecting the electrolyte from decomposition.  As described in MPEP 2144 IV, the prior art is not required to provide the same reasoning for including claimed features as does applicant.  Moreover, as described in MPEP 2145 II, recitation or recognition of a different advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  Thus, the inclusion of trimethyl phosphate and vinylene carbonate in the electrolytic solution is prima facie obviousness, notwithstanding applicant’s 

The cited art fails to disclose an electrolyte in which the total amount of the phosphate is 3 weight percent or less based on a total weight of the electrolyte.  In response, this argument is not commensurate in scope with applicant’s invention.  Neither of applicant’s specification and the claimed invention appear to require that the total amount of phosphate must be less than 3 percent by weight based on total electrolyte weight.

The cited art fails to teach a lithium battery having a DC internal resistance DCIR of 150% or less after 300 charge/discharge cycles at 45 C as does the invention of claim 1.  In response, as described in the art rejections in detail, the Office acknowledges that Hwang is silent as to this feature, but finds the feature to be a consequence of structure taught by Hwang and other the other cited references.  Accordingly, the presence of the property does not distinguish the claimed invention from the battery of the prior art.

Chen teaches compounds having a total phosphate weight % of 3 wt %; therefore, Chen does not teach the claimed invention which includes “less than 3 weight percent” of the phosphate compound.  In response, the claimed invention is silent as to the presence of monophenyl-dibutyl phosphate MDP and more pertinently, does not teach a preferred ‘total phosphate’ concentration.  Instead, 

The cited art fails to teach the inclusion of vinylene carbonate at 0.1 to 3 wt %, as claimed.  In response, this argument is moot in view of the new ground(s) of rejection necessitated by amendment.

A skilled artisan seeking to minimize DCIR increase of the lithium battery would not be prompted to consider the disclosure of Chen because Chen is silent as to any effect of a phosphate compound on DCIR of the battery, and moreover is silent as to other aspects of the claimed invention.  Moreover, when the total amount of the phosphate compound of Formula 2 is 3 wt % as in Chen, the DCIR increase is greater than 150%.  In response, the prior art battery is not required to utilize only teachings which would minimize DCIR.  As described in MPEP 2144 IV, a rationale different from applicant’s is permissible in order to demonstrate features of a claimed invention to be prima facie obvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723